DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/539928 filed on 08/13/2019 have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev-Shwartz et al. [US 2019/0291726 A1], hereinafter referred to as Shalev.
 	As to Claim 1, 6 and 15, Shalev discloses a vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors ([See at least 0005-0006 and 0094-0095]), configure the vehicle to: receive sensor data of an environment from the sensor ([See at least 0096, 0099 and 0108]); identify an object at a first position in the environment based at least in part on the sensor data ([See at least 0138, 0150 and 0153-0155]); determine a first action and a second action that the ([See at least 0147 and 0204]); determine a first object trajectory associated with the first action and a second object trajectory associated with the second action ([See at least 0253]); determine a first action cost associated with the first action based at least in part on the first object trajectory, wherein the first action is based at least in part on at least one of a first safety cost, a first comfort cost, a first progress cost, or a first operational rules cost ([See at least 0253 and 0260-0261]); determine a second action cost associated with the second action based at least in part on the second object trajectory, wherein the second action cost is based at least in part on at least one of a second safety cost, a second comfort cost, a second progress cost, or a second operational rules cost ([See at least 0253 and 0260-0261]); determine that the first action cost associated with the first action is lower than the second action cost associated with the second action; and based at least in part on determining that the first action cost is lower than the second action cost, control the vehicle based at least in part on the first action ([See at least 0008, 0253 and 0605]). 

As to Claim 2, Shalev discloses a vehicle, wherein: the first safety cost is based at least in part on a first function of an object state associated with the first object or a relative state between the first object and the vehicle; the first object comfort cost is based at least in part on a second function of the object state associated with the first object or the relative state between the first object and the vehicle; the first object progress cost is based at least in part on a first object time delay of the object; and the operational rules cost is based at least in part on one or more regulations associated with the environment ([See at least 0253 and 0260-0261]).  

Claim 3, Shalev discloses a vehicle, wherein the instructions further configure the vehicle to: determine a third action that the vehicle could take in the environment; determine a third object trajectory associated with the third action; determine a third cost associated with the third action; determine that the third cost is greater than a threshold cost; and disregard data associated with the third action from control planning considerations ([See at least 0171-0172 and 0176]).  

As to Claim 4, Shalev discloses a vehicle, wherein the instructions further configure the vehicle to: determine, based at least in part on the sensor data, an occlusion zone in the environment; determine, utilizing machine learning techniques, a probability associated with a second object operating in the occlusion zone; determine that the probability is above a threshold value; and determine a predicted object trajectory associated with the second object, wherein determining the first action cost and the second action cost is further based at least in part on the predicted object trajectory associated with the second object ([See at least Fig. 22, 0429 and 0554-0555]).

As to Claim 5, Shalev discloses a vehicle, wherein the first object trajectory and the second object trajectory are determined based at least in part on at least one of a machine learned algorithm; a top-down representation of the environment; a discretized probability distribution; a temporal logic formula; or a tree search method ([See at least 0247 and 0262]).

As to Claim 7, Shalev discloses a method, wherein determining the action cost comprises at least one of determining a safety cost associated with the candidate action; determining a ([See at least 0253 and 0260-0261]).   

As to Claim 8, Shalev discloses a method, wherein the action cost comprises a comfort cost associated with the object, the comfort cost based at least in part on at least one of: a positive acceleration of the object; a negative acceleration of the object; or a lateral acceleration of the object ([See at least 0344 and 0484]).  

As to Claim 9, Shalev discloses a method, wherein the action cost comprises a safety cost, the safety cost based at least in part on at least one of: determining a distance between an estimated vehicle position of the vehicle and an estimated object position of the object; determining a rate of convergence between estimated positions of the vehicle and estimated positions of the object over the period of time; or determining a probability of collision between the vehicle and the object ([See at least 0259-0260]).  

As to Claim 10, Shalev discloses a method, wherein the candidate action is a first candidate action and wherein the object trajectory is a first object trajectory, the method further comprising: determining a second candidate action that for vehicle to take in the environment; determining a second object trajectory based at least in part on the second candidate action; determining a safety cost associated with the second candidate action based at least in part on the second object trajectory; determining that the safety cost is greater than a threshold safety cost; and excluding data associated with the second action in control planning considerations based at ([See at least 0253 and 0260-0261]).   

As to Claim 11, Shalev discloses a method, further comprising: determining a first estimated state of the vehicle and the object, wherein the first estimated state comprises a first estimated position of the vehicle at a first time and a first estimated position of the object at the first time; determining a second estimated state of the vehicle and the object, wherein the second estimated state comprises a second estimated position of the vehicle at a second time and a second estimated position of the object at the second time; and determining a first cost associated with the first estimated state and a second cost associated with the second estimated state, wherein determining the action cost is based at least in part on the first cost and the second cost ([See at least 0101-0103, 0106, 0165-0166 and 0255-0257]).  

As to Claim 12, Shalev discloses a method, wherein: the candidate action is a first candidate action; the action cost is a first action cost; and controlling the vehicle based at least in part on the first action cost comprises: determining a second candidate action for the vehicle to take in the environment; determining a second object trajectory based at least in part on the second candidate action; determining a second action cost associated with the second candidate action based at least in part on the second object trajectory; and determining that the first action cost is less than the second action cost; and controlling the vehicle to follow the first action based at least in part on the first action being less than the second action ([See at least 0253 and 0260-0261]).    

As to Claim 13, Shalev discloses a method, wherein the object is a first object, the method further comprising: determining, based at least in part on the sensor data, an occlusion ([See at least 0008, 0260-0261 and 0605]).    

As to Claim 14, Shalev discloses a method, further comprising determining that a second object is operating in the occlusion zone based at least in part on at least one of: a machine learning technique; a section of road associated with the occlusion zone; a number of lanes associated with the occlusion zone; a size of the occlusion zone; a time of day; or a day of a week ([See at least Fig. 22 and 0429]).   

As to Claim 16, Shalev discloses a non-transitory computer-readable medium, wherein the object is a primary object, the operations further comprising: determining a secondary object in the environment, wherein the secondary object is located behind and traveling in a same direction as the primary object in the environment; determining a first cost associated with the primary object, wherein the first cost is based at least in part on an acceleration of the object responsive to the candidate action; and determining a second cost associated with the secondary object, the second cost comprising a percentage of the first cost, wherein the cost includes at least the first cost and the second cost ([See at least Fig. 22, 0429 and 0554-0555]).
.  

As to Claim 17, Shalev discloses a non-transitory computer-readable medium, wherein the candidate action is a first candidate action and the object trajectory is a first object trajectory, the operations further comprising determining a second candidate action for the vehicle to take in the environment; determining a second object trajectory based at least in part on the second ([See at least 0171-0172 and 0176]). 

As to Claim 18, Shalev discloses a non-transitory computer-readable medium, wherein the candidate action is a first candidate action and the object trajectory is a first object trajectory, the operations further comprising: determining a second candidate action for the vehicle to take in the environment; determining a second object trajectory based at least in part on the second candidate action; determining an object comfort cost associated with the second action based at least in part on an acceleration associated with the second object trajectory; determining that the object comfort cost is greater than a threshold comfort cost; and excluding data associated with the second action in control planning considerations based at least in part on determining that the comfort cost is greater than the threshold comfort cost ([See at least 0171-0172 and 0176]).   

As to Claim 19, Shalev discloses a non-transitory computer-readable medium, wherein determining the cost comprises at least one of: determining a safety cost associated with the candidate action; determining a comfort cost associated with the candidate action based at least in part on the object trajectory; determining a progress cost associated with the candidate action based at least in part on the object trajectory; or determining an operational rules cost associated with the candidate action ([See at least 0253 and 0260-0261]).     

Claim 20, Shalev discloses a non-transitory computer-readable medium, the operations further comprising: determining, based at least in part on the sensor data, an occlusion zone in the environment; wherein determining the cost is further based at least in part on the occlusion zone ([See at least 0008, 0260-0261 and 0605]).    


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668